Citation Nr: 1120638	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right knee disorder to include a ganglion cyst.  

2.  Entitlement to a disability rating greater than 10 percent for service-connected chondromalacia of the right knee.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to February 1975 and from March 1979 to July 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, denied an increased disability rating for the Veteran's right knee chondromalacia.  In May 2007, the RO denied service connection for a right knee cyst and a TDIU.  

This matter was previously before the Board in June 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that service connection for a chronic right knee cyst is warranted as the claimed disorder is etiologically related to her inservice right knee complaints and surgery or, in the alternative, her service-connected right knee chondromalacia.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

An October 1983 Army hospital summary indicates that the Veteran underwent a right knee arthroscopic procedure including a lateral release.  A May 2006 VA magnetic resonance imaging (MRI) study of the right knee revealed findings consistent with a "likely ganglion cyst infrapatellar region, corresponding to clinically palpable abnormality."  The VA radiologist clarified that a "less likely differential diagnosis also includes a sequestered portion of pre-patellar bursa."  The report of a November 2009 VA examination for compensation purposes advances assessments of severe right knee patella chondromalacia and severe right knee osteoarthritis.  The examiner neither noted the May 2006 VA MRI study nor made any findings as to whether the Veteran had a chronic right knee cyst.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the noted deficiencies in the November 2009 VA evaluation, and as the Veteran has not been afforded a VA evaluation of the right knee since that examination, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the appeal.  

The record contains no clinical documentation dated after December 9, 2009.  The VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that she provide information as to all treatment of her chronic right knee disabilities after December 9, 2009, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO shall contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to the Veteran, not already of record, for incorporation into the claims file.  If no records are located, a written statement to that effect must be incorporated into the claims file, and the Veteran notified pursuant to the provisions of 38 C.F.R. § 3.159(e) (2010).  

2.  The RO/AMC shall associate with the claims file all relevant VA clinical documentation pertaining to treatment of the Veteran after December 9, 2009.  If no additional records exist, such fact should be noted in the claims file.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  The RO/AMC shall then schedule the Veteran for a VA examination to address the current nature and etiology of her claimed chronic right knee cyst and the current nature and severity of her service-connected right knee chondromalacia.  The claims file and a copy of this Remand must be provided to the examiner.  The examination report should specifically reflect that a review of the claims file was conducted.  All indicated tests and studies must be accomplished and the findings then reported in detail.

(A)  The examiner is directed to specifically state whether a chronic right knee cyst was identified.  The examiner must advance an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified chronic right knee cyst had its onset during active service; is etiologically related to the Veteran's inservice right knee surgical procedure; or otherwise is related to active service.

If not, the examiner must also advance an opinion as to whether it the identified disability is etiologically related to the Veteran's service-connected right knee chondromalacia.  In this regard, the examiner must opine whether it is at least as likely as not that the identified disability was either (i) caused by, or (ii) is aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected right knee chondromalacia.  

In doing so, the examiner should acknowledge the Veteran's report of onset and continuity of symptomatology.  All opinions expressed must be accompanied by a complete rationale.

(B)  The examiner is directed to identify limitation of activity imposed by the Veteran's service-connected right knee chondromalacia with a full description of the effect of the disabilities upon her ordinary activities.  Range of motion studies should be conducted.  The examiner should fully describe any weakened movement, instability, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of her right knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's right knee chondromalacia upon her vocational pursuits.  All opinions expressed must be accompanied by a complete rationale.

4.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, she and her representative must be provided a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

